Name: Commission Regulation (EC) No 1230/2002 of 9 July 2002 amending Regulation (EC) No 901/2002 opening an invitation to tender for the refund for the export of barley to all third countries except the United States of America, Canada, Estonia and Latvia
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|32002R1230Commission Regulation (EC) No 1230/2002 of 9 July 2002 amending Regulation (EC) No 901/2002 opening an invitation to tender for the refund for the export of barley to all third countries except the United States of America, Canada, Estonia and Latvia Official Journal L 180 , 10/07/2002 P. 0003 - 0003Commission Regulation (EC) No 1230/2002of 9 July 2002amending Regulation (EC) No 901/2002 opening an invitation to tender for the refund for the export of barley to all third countries except the United States of America, Canada, Estonia and LatviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EC) No 901/2002(5) opens an invitation to tender for the refund for the export of barley to all third countries except the United States of America, Canada, Estonia and Latvia.(2) The markets in barley are increasingly determined by the final use to which it is put and, as a result, the country of destination. In the current market situation, the grant of refunds should be limited to certain destinations that use only feed barley.(3) In view of this new distinction, the derogation provided for in Article 5 of Regulation (EC) No 901/2002 should be removed and thus proof of arrival at destination should be required for payment of the refund.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 901/2002 is amended as follows:1. the title is replaced by the following: "Commission Regulation (EC) No 901/2002 of 30 May 2002 opening an invitation to tender for the refund for the export of barley to certain third countries;";2. Article 1(2) is replaced by the following: "2. The invitation to tender shall cover barley for export to Algeria, Saudi Arabia, Bahrain, Cyprus, Egypt, the United Arab Emirates, Malta, Iran, Iraq, Israel, Jordan, Kuwait, Lebanon, Libya, Morocco, Mauritania, Oman, Qatar, Syria, Tunisia and Yemen."3. Article 5 is deleted.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 142, 31.5.2002, p. 17.